DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 contains a misspelling of the word fragrance; “frangrance” should be rewritten as “fragrance”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 12
Claim 7, lines 6-10 recite “a solution consisting of: a composition of coconut oil; a composition of jojoba oil; a composition of argan oil; and a composition of olive oil;”.  
	Applicant’s specification does not provide support for a solution consisting of the aforementioned oils as a stand-alone component of the hair treatment kit; rather, the solution consisting of the aforementioned oils is cited as being additives to the shampoo, deep conditioner, and leave-in conditioner (refer to Applicant’s specification Paragraph [0029]) and therefore the limitation of “a solution consisting of: a composition of coconut oil; a composition of jojoba oil; a composition of argan oil; and a composition of olive oil” introduces new matter.  
It is suggested to amend claim 7 to recite that the shampoo, deep conditioner, and leave in conditioner comprise coconut oil, jojoba oil, argan oil, and olive oil.
Claim 7, line 11 recites “a water-soluble fragrance” as a component of the hair treatment kit.  
Applicant’s specification does not provide support for a water-soluble fragrance as a stand-alone component of the hair treatment kit and therefore the limitation “a water-soluble fragrance” introduces new matter.  The only mention of a water-soluble fragrance within the Applicant’s specification is an additive to the henna mix (refer to Applicant’s specification Paragraph [0030]).  
It is suggested to amend claim 7 to recite a container of henna liquid, wherein the henna liquid comprises a water-soluble fragrance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "deep conditioner" in claims 7 and 12 is a relative term which renders the claim indefinite.  The term "deep conditioner" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of substantive examination, the term deep conditioner will be interpreted as a conditioner wherein a majority of its composition comprises conditioning agents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US2007/0169285) in view of Image Beauty (www.imagebeauty.com, cited on PTO-892 mailed 05/29/2020), Odoms (US2012/0204894) and Diaz Gomez et al. (US2015/0376546).
Regarding claims 7, 10 and 12, Narasimhan discloses a hair treatment kit comprising: a container of shampoo (9, 16, 26, 41, 51); 
a container of hair dye (3, 4; 13; 20, 21; 30, 32; 45, 48);
a leave-in conditioner (7, 14, 24, 39, 49; refer to Paragraph [0014] which states that pre-treatment composition is a leave-on treatment, and Paragraph [0006] which states that the pre-treatment composition is used to condition the hair and does not interfere with the hair dye);
and a container of protein free deep conditioner liquid (10, 17, 27, 42, 52; refer to Paragraph [0146] which states that the conditioner can comprise up to 90% of conditioning agents, thereby providing a deep conditioner;  Paragraph [0146] lists the typical ingredients of the deep conditioner none of which are proteins.  Additionally, exemplary patent US5989533, which Narasimhan incorporates by reference does not contain protein).  While Narasimhan does not explicitly disclose that the deep conditioner is a liquid, it is common and well-known in the art to provide the deep 
Narasimhan does not disclose a solution of oil consisting of a composition of coconut oil; a composition of jojoba oil; a composition of argan oil; and a composition of olive oil; and a water-soluble fragrance.  Narasimham also does not disclose that the hair dye is an oil free liquid henna hair dye; however, Narasimhan does disclose that the kit can contain different types of hair dye including semi-permanent dyes and oxidative dyes, and henna dyes are one type of well-known semi-permanent dyes.  
Image Beauty is an online retailer that sells liquid henna hair dye that is oil free (refer to list of ingredients, where none of the components are oils).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Narasimhan’s hair treatment kit such that the hair dye is an oil free liquid henna, since Narasimhan discloses that the hair treatment kit can contain different types of semi-permanent hair dyes and since Image Beauty demonstrates that oil free liquid henna hair dye is well-known, and since such a modification provides the advantage of providing a hair dye that is less damaging to hair compared to chemical dyes.
The combination of Narasimhan and Image Beauty does not disclose a solution of oil consisting of a composition of coconut oil; a composition of jojoba oil; a 
Odoms discloses an oil solution for encouraging hair growth, conditioning hair, controlling dandruff, and improving the overall health of a user’s hair and scalp (refer to Abstract).  Odoms’ oil solution contains coconut oil for hydrating the scalp and producing shiny hair (refer to Paragraphs [0017, 0019]); jojoba oil for scalp and hair conditioning (refer to Paragraphs [0017, 0021]); argan oil for preventing split ends and restoring damaged hair, increasing luster, improving elasticity, and reducing breakage (refer to Paragraphs [0017, 0026]); and olive oil for helping with skin cell regeneration and improving moisture of the hair and skin (refer to Paragraphs [0017, 0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment kit of the combination of Narasimhan and Image Beauty, to include a solution of oil consisting of a composition of coconut oil; a composition of jojoba oil; a composition of argan oil; and a composition of olive oil, as taught by Odoms, since such oil solutions are extremely well-known in the art and merely combining a well-known product with other well-known products, such as dye, shampoo, and conditioner, under the rubric of a “kit” does not result in a novel invention, even taken as a whole.  Additionally, such a modification provides the advantages of encouraging hair growth, conditioning hair, controlling dandruff, and improving the overall health of a user’s hair and scalp.  
The combination of Narasimhan, Image Beauty and Odoms does not disclose a water-soluble fragrance; however, it is extremely well-known to add water-soluble .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Narasimhan, Image Beauty, Odoms, and Diaz Gomez, as applied to claim 7 above, and further in view of Morrocco Method (morroccomethod.com).
Regarding claim 8, the combination of Narasimhan, Image Beauty, Odoms, and Diaz Gomez discloses the hair treatment kit of claim 7, as applied above.  The combination does not disclose a shower cap; however, the combination does disclose that the kit can contain other items useful during the hair dying process, such as gloves and directions for use (refer to Narasimhan Paragraph [0052]).  It is well-known in the art to use a shower cap when applying hair dye in order to keep the dye warm while the dye is setting and/or to prevent the hair dye from contacting and staining any surfaces.  Morrocco Method is an online retailer of henna hair dyes and hair dye kits.  Morrocco Method provides a hair dye kit to be used with henna hair dye, wherein the dye kit includes a shower cap, thereby demonstrating that it is common to provide a shower .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Narasimhan, Image Beauty, Odoms, and Diaz Gomez as applied to claim 7 above, and further in view of Adamy et al. (US2019/0060200).
Regarding claim 9, the combination of Narasimhan, Image Beauty, Odoms, and Diaz Gomez disclose the hair treatment kit of claim 7, as applied above.  The combination does not disclose that the shampoo is sulfate free.  Adamy discloses a shampoo that is sulfate free (refer to Paragraphs [0004, 0039]) since sulfates can irritate a user’s skin or eyes, or can strip a user’s hair of its natural oils (refer to Paragraph [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shampoo of the hair treatment kit of the combination of Narasimhan, Image Beauty, Odoms, and Diaz Gomez such that the shampoo is sulfate free since sulfate free shampoo is extremely well-known in the art and since such a modification provides the advantage of leaving the natural oils of a user’s hair intact.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since the Applicant’s arguments focus on newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772